United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                             August 21, 2007
                  FOR THE FIFTH CIRCUIT
                                                                       Charles R. Fulbruge III
                                                                               Clerk
                                   No. 06-41296
                                Conference Calendar


UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

SAMUEL HERNANDEZ-HERNANDEZ

                                             Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 5:04-CR-247-1


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
     The     Federal   Public    Defender    appointed   to    represent      Samuel
Hernandez-Hernandez has moved for leave to withdraw and has filed a brief in
accordance     with    Anders      v.   California,   386     U.S.     738    (1967).
Hernandez-Hernandez has not filed a response. Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No.

excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5th Cir. R. 42.2.




                                    2